Fish, J.
This, case is controlled by the decision this day rendered in Rice v. Macon. In that case this court held that as the legislature had provided an owner of a lot in the City of Macon, against which an execution for the collection of a paving assessment had been issued and levied, with an adequate and complete remedy, by an affidavit of illegality, for .the assertion and protection of his rights in the premises, he is not entitled to go into equity for the purpose of having the municipal authorities enjoined from enforcing the execution hy a sale of the property. The mere fact that, in the present case, the street in front of the plaintiffs lot was paved and the assessment made prior to the passage of the act of December 4,1900, wherein this complete legal remedy is provided, makes no difference. No attempt was made by the-municipal corporation to enforce the execution against the plaintiff’s property until long after the passage of that act; and the provisions of the act, upon the subject under consideration, being remedial in their nature, the remedy therein afforded was available to the plaintiff when the levy was made upon his property. Hence, -he was not entitled to the injunction for which he prayed, and the court did right in refusing to grant the same.

Judgment affirmed.


By five Justices.